Citation Nr: 1138498	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-06 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of ingrown toenail removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection, in pertinent part, for residuals of ingrown toenail removal.  The issue was remanded by the Board for further development in October 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  

As noted in the prior Board decision, the Veteran's service treatment records reflect he was seen at sick call several times in August 1964 during which he had an ingrown toenail removed from the left toe.  At his February 1966 separation examination, the clinical evaluation of his feet and lower extremities was shown to be normal, and he did not mark "foot trouble" in his report of medical history. 

The Veteran was afforded a VA examination for this condition in November 2005, wherein he discussed his medical history and explained that he had suffered an ingrown toenail on his right foot in 1964 that became infected while he was in the military.  The Veteran explained that this nail was "clipped" and "treated with antibiotics" and eventually healed, but over the course of the years he has experienced problems with ingrown toenails on both his feet.  He estimated that in the forty years since being discharged from the military he has experienced twenty infected toenails, all of which were treated in a similar manner.  After conducting a physical examination of the Veteran's feet, the examiner's impression was that the Veteran had a history of multiple ingrown toenails on the bilateral great toes, and that currently this was not an active problem. 

The Veteran underwent a second VA examination for his ingrown toenail condition in July 2007.  Upon discussing the Veteran's medical history and conducting a thorough physical examination of both his feet, the examiner diagnosed the Veteran with onychocryptosis in the left foot and noted that this condition had a significant effect on his occupational capabilities. 

While both these examinations included a review of the Veteran's medical history as well as thorough physical examinations of the Veteran's feet, the Board found in October 2010 that the November 2005 and July 2007 examination reports were inadequate, as the VA examiner failed to provide an opinion as to whether the Veteran's currently-diagnosed onychocryptosis was related to service.

Pursuant to the October 2010 Board remand, the Veteran was afforded an additional VA examination in November 2010.  At that time, the examiner noted that the Veteran had an ingrown toenail of the left great toe while serving in Korea.  The Veteran reported that the condition had become progressively worse, and that current treatment (a toe spreader) attuned fair results.  The Veteran reported pain in the left great toe when standing, walking, and at rest.  He did not report swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance.  

On examination, there was no evidence of painful motion, swelling, instability, or abnormal weight bearing.  Though there was evidence of tenderness, gait was normal.  Ultimately, the Veteran was diagnosed with a bunion, left foot, as well as an ingrown toenail with was debrided and no longer present, as well as bilateral plantar fasciitis.  The examiner opined that the Veteran's bunion and plantar fasciitis were not related to his ingrown toenail, as those disorders had different etiologies and are not medically-connected.  The examiner went on to note that there was no evidence of bunions or plantar fasciitis during the Veteran's period of active service.

However, the Board notes that this was not the opinion which was requested.  Rather, the October 2010 Board remand requested an opinion as to the Veteran's onychocryptosis, or ingrown toenail, and whether the current diagnosis is etiologically-related to treatment for an ingrown toenail during his period of active service.  While the Board acknowledges that the veteran did not have an ingrown toenail at the time of the examination, he does carry a current diagnosis of onychocryptosis, and the etiology of that recurrent condition must be addressed.  The Board further notes that the Veteran's bunion is not an issue on appeal, and that his plantar fasciitis was denied by the Board in October 2010, therefore this issue is also not in appellate status.

As such, the examiner failed to comply with Board's complete remand order.  If remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions).  Since the development sought by the Board in this case has not been properly completed, another remand is now required.  38 C.F.R. § 19.9 (2010) (if any action is essential for a proper appellate decision, a Veterans Law Judge shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken).

Accordingly, the case is REMANDED for the following action: 

1.  A supplemental VA opinion should be requested, in the appropriate specialty, to determine the nature and etiology of the Veteran's currently-diagnosed onychocryptosis, or any current residuals of ingrown toenail removal that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and subsequent VA treatment records and VA examinations. 

The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's currently-diagnosed onychocryptosis, or any current residuals of ingrown toenail removal, had its onset in service or otherwise is causally or etiologically related to a disease or injury incurred in active service. 

NOTE:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. §4.1 (2008), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


